Title: From Thomas Jefferson to George Jefferson, 19 October 1801
From: Jefferson, Thomas
To: Jefferson, George


Dear Sir
Washington Oct. 19. 1801.
I have been able at length to find time to look into the [account between] mr Ross & myself and am perfectly satisfied with it’s correctness. but [I have] noted some errors (as I deem them) in mr Robertson’s mode of statement, which I have resubmitted to the correction of the arbitrators, & I deem them so [justifiable] as not to doubt their correction. this reduces the sum awarded from [a total] of 12,000 ℔ tobo. to 9880, with interest from Oct. 15. 1790. say […] by the time it is paid will be about 15,355. ℔. there is a question of [date] which I can not fix, but the arbitrators can. if this be in my favor it will reduce the [paiment?] to 3327. ℔. but I do not chuse to count on this, and will therefore ask the [favor of] you to purchase for me (either now or at any later time within a […] think may be the cheapest) tobo. of the upper inspections of James river or Appomatox, which include Richmd & Petersburg, to the amount […] as nearly as may be, provided it be inspected tobo. I do not care abo[ut the] quality, but wish that which is the very cheapest as I consider mr Ross as taking advantage of rigorous laws, in opposition to […]. you [may?] purchase at either Richmond or Petersburg, whichever is cheapest at 60. days [credit] & I will take care to place funds in your hands in time. my observations to the Arbitrators go by this post, so their final decision […] will give us some time. but still if it is the expectation with you [that] tobo. will rise immediately, we had better buy immediately.—we [have] contracted with mr Heth’s agent here […] for coal […] his engagement, you will be relieved from that trouble. health & affectionate esteem
Th: Jefferson
